DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-33 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 13-18, 23-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Thomas L. et al. (US 20050273571 A1) and Kagi; Alain et al. (US 7797699 B2) and Dalal; Parin Bhadrik et al. (US 20140198652 A1).

Regarding claim 1, Lyon discloses a computing device for I/O device virtualization [Title: distributed virtual multiprocessor], the computing device comprising: one or more processors [FIG. 2: Proc 221]; and one or more memory devices having stored therein a plurality of instructions that, when executed by the one or more processors, cause the computing device to configure a page table mapping from a first memory page to a second memory page, wherein the first memory page is located in a configuration space of the first virtual function and for the I/O queue, and wherein the second memory page is located in a configuration space of the physical function and for the I/O queue [¶0005, 0073: the processor encounters an instruction to read or write memory at a virtual address reference, the processor applies the virtual address against the hardware the page table (i.e., indexes the table using the virtual address)  in a physical address lookup operation…if the page of memory containing the desired physical address (i.e., requested page) is resident in the physical memory, then a virtual-to-physical address translation will be present in the hardware page table]. 
 	Lyon does not explicitly the memory page comprises a first control register and comprises a second control register.
Kagi discloses the memory page comprises a first control register and comprises a second control register [col. 1:14-31: a virtual machine manager (VMM) running on a computer having access to resources such as control registers].
It would have been obvious to one of ordinary skill in the art to have virtual resources including control registers in order to schedule virtual machine access to input/output resources (col.1:6-10).
Lyon and Kagi do not explicitly disclose a network interface controller that includes a physical function, a first virtual function, and an I/O queue, wherein the physical function is to assign the I/O queue to the first virtual function. 
Dalal, however, discloses a network interface controller that includes a physical function, a first virtual function, and an I/O queue, wherein the physical function is to assign the I/O queue to the first an I/O device including a network interface card (NIC) wherein the NIC includes physical and virtual functions having I/O buffer performing I/O virtualization function].
It would have been obvious to one of ordinary skill in the art to have a network interface controller that includes a physical function, a first virtual function, and an I/O queue, wherein the physical function is to assign the I/O queue to the first virtual function in order to efficiently handle and manage data in processing elements (¶0004). 	Regarding claim 2, Lyon discloses the computing device of claim 1, wherein: the page table mapping comprises an extended page table mapping included in a memory of the computing device [FIGs. 4-6]; the first memory page comprises a guest-physical page [¶0032]; and the second memory page comprises a host-physical page [¶0032].  	Regarding claim 3, Lyon discloses the computing device of claim 1, wherein to configure the page table mapping further comprises to allow write access to the second memory page [¶0005].  	Regarding claim 4, Lyon discloses the computing device of claim 1, wherein: the physical function is further to un-assign the I/O queue from the first virtual function [¶0072, 0073]; and the plurality of instructions, when executed, further cause the computing device to remove the page table mapping from the first memory page to the second memory page in response to un-assignment of the I/O queue [¶0072, 0073].  	Regarding claim 5, Kagi further discloses the first control register comprises a first doorbell register [col. 1:14-31]; and the second control register comprises a second doorbell register [col. 1:14-.
Claims 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyon, Thomas L. et al. (US 20050273571 A1), Dalal; Parin Bhadrik et al. (US 20140198652 A1) and Asaro; Anthony et al. (US 20180349165 A1).
 	Regarding claim 29, Lyon discloses one or more non-transitory machine-readable storage media comprising a plurality of instructions stored thereon that, in response to being executed, cause a computing device to: configure a page table mapping to include a mapping from a first memory page to a second memory page [¶0005, 0073: the processor encounters an instruction to read or write memory at a virtual address reference, the processor applies the virtual address against the hardware the page table (i.e., indexes the table using the virtual address)  in a physical address lookup operation…if the page of memory containing the desired physical address (i.e., requested page) is resident in the physical memory, then a virtual-to-physical address translation will be present in the hardware page table].
	Lyon does not explicitly disclose a network interface controller queue. 
Dalal, however, discloses a network interface controller that includes a physical function, a first virtual function accessing a network interface controller (NIC) queue assigned to the virtual function, and an I/O queue, wherein the physical function is to assign the I/O queue to the first virtual function and a control register for access to the I/O queue and assigned the NIC queue to the virtual  [FIGs. 1-0, 1-2; ¶0069: an I/O device including a network interface card (NIC) wherein the NIC includes physical and virtual functions having I/O buffer performing I/O virtualization function]; and allow the virtual function to have write access to the NIC queue in response to the virtual function updating the first memory page [FIGs. 1-0, 1-2; ¶0069: an I/O device including a network interface card (NIC) wherein the NIC includes physical and virtual functions having I/O buffer performing I/O virtualization function].
 	It would have been obvious to one of ordinary skill in the art to have a network interface controller that includes a physical function, a first virtual function, and an I/O queue, wherein the physical function is to assign the I/O queue to the first virtual function in order to efficiently handle and manage data in processing elements (¶0004). 	Lyon and Dalal do not explicitly disclose the first memory page to include a virtual function doorbell associated with a virtual function, the second memory page to include a physical function doorbell associated with a physical function that assigned the NIC queue to the virtual function.
 	Asaro, however, discloses the first memory page to include a virtual function doorbell associated with a virtual function, the second memory page to include a physical function doorbell associated with a physical function [Abstract, ¶0050: facilitating doorbell in a virtualized system, a first device is configured to ring the doorbell of a second device by writing to a doorbell address in a physical address operating in a virtualized environment and perform operations on behalf of a virtual function in the physical address space].
	It would have been obvious to one of ordinary skill in the art to have the first memory page to include a virtual function doorbell associated with a virtual function, the second memory page to include a physical function doorbell associated with a physical function in order to provide a technique for facilitating direct doorbell rings in a virtualized system (¶0008).


 	Asaro further discloses the first memory page comprises a guest-physical page; and the second memory page comprises a host-physical page [¶0050].
 	Regarding claim 31, Lyon discloses the one or more non-transitory machine-readable storage media of claim 29, wherein the virtual function doorbell comprises a tail pointer register or a head pointer register [¶0074].
 	Regarding claim 32, Lyon discloses the one or more non-transitory machine-readable storage media of claim 29, comprising the virtual function associated with a virtual machine, responsive to the virtual machine writing a first value, cause a processor of the computing device to use the page table mapping to translate the first memory page to the second memory page [¶0005, 0073: the processor encounters an instruction to read or write memory at a virtual address reference, the processor applies the virtual address against the hardware the page table (i.e., indexes the table using the virtual address)  in a physical address lookup operation…if the page of memory containing the desired physical address (i.e., requested page) is resident in the physical memory, then a virtual-to-physical address translation will be present in the hardware page table].
Asaro further discloses to the virtual function doorbell and cause the first value to be stored in the physical function doorbell responsive to the translation of the first memory page to the second memory page [Abstract, ¶0050: facilitating doorbell in a virtualized system, a first device is configured to ring the doorbell of a second device by writing to a doorbell address in a physical address operating in a virtualized environment and perform operations on behalf of a virtual function in the physical address space].
 	Regarding claim 33, Asaro discloses the one or more non-transitory machine-readable storage media of claim 32, comprising the virtual machine to write the first value to the virtual function doorbell in response to writing an I/O descriptor to an I/O descriptor ring in a memory of the computing device [FIGs. 2, 4-6].
	N-B: Most if not all of the limitations of claims 29-33 are statements of purpose and use and are not positively recited in the claim. For instance, exemplary claim 1 recites inter alias, “configure a page table mapping to include…” “the first memory to include…” “the second page to include…” etc. See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963) (The claims were directed to a core member for hair curlers and a process of making a core member for hair curlers. Court held that the intended use of hair curling was of no significance to the structure and process of making.); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962) (statement of intended use in an apparatus claim did not distinguish over the prior art apparatus). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See also MPEP § 2112 - § 2112.02. MPEP 2114.

Allowable Subject Matter
Claims 7-11, 19-22, and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 8-11 are not allowable on their own merit but only virtue of their being dependent on claim 7.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Singh; Abhay Kumar et al. (US 20170177222 A1) discloses memory page mapping, a virtual network interface facility including a plurality of SR-IOV endpoints having one physical function multiple virtual functions and network interface card (NIC).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARDOCHEE CHERY whose telephone number is (571)272-4246.  The examiner can normally be reached from 900-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Respectfully Submitted,
USPTO

Dated:   May 8, 2021                                                 By: /MARDOCHEE CHERY/
Primary Examiner 
Art Unit 2133
Email:Mardochee.Chery@uspto.gov                                                                                                                                                                                          Telephone: 571-272-4246
Facsimile:   571-273-4246